 

EXHIBIT 10.4



 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 13th day of June, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of June 1, 2013
(the “Pooling and Servicing Agreement”), and Cole Taylor Bank, an Illinois
corporation (“Cole Taylor”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Cole Taylor (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.             Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.             Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.             Cole Taylor hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.             Assignor warrants and represents to, and covenants with,
Depositor, Assignee and Cole Taylor as of the date hereof that:

 

(a)              Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

 

 

 

(b)              Assignor is the lawful owner of its interests and rights under
the Purchase Agreement to the extent of the Mortgage Loans, free and clear from
any and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)             There are no offsets, counterclaims or other defenses available
to Cole Taylor with respect to the Purchase Agreement;

 

(d)             Assignor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to enter into and perform its obligations under
the Purchase Agreement;

 

(e)             Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)             No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.             Depositor warrants and represents to, and covenants with,
Assignor, Assignee and Cole Taylor that as of the date hereof:

 

(a)             Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

2

 

 

(b)             Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)             No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.             Assignee warrants and represents to, and covenants with,
Assignor, Depositor and Cole Taylor that as of the date hereof:

 

(a)             Wilmington Trust, National Association, in its individual
capacity is a national banking association duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization; and

 

(b)             Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

  

7.             Cole Taylor warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

  

(a)             Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)             Cole Taylor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)             Cole Taylor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cole Taylor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cole Taylor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cole Taylor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cole Taylor or its property is subject. The
execution, delivery and performance by Cole Taylor of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cole Taylor. This
Agreement has been duly executed and delivered by Cole Taylor and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cole Taylor
enforceable against Cole Taylor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)             No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cole Taylor in connection with the execution, delivery or performance
by Cole Taylor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cole Taylor Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Cole Taylor
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Cole
Taylor to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.             From and after the date hereof, subject to Section 10 below, Cole
Taylor shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Cole Taylor had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.           (a)             Controlling Holder Rights. Cole Taylor agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights (and obligations under Section 7.03 in connection with the
exercise of such rights) as Purchaser under the following section of the
Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)  

Repurchase and Substitution

 

(b)             If there is no Controlling Holder under the Pooling and
Servicing Agreement, then all rights that are to be exercised by the Controlling
Holder pursuant to Section 10(a) (and obligations under Section 7.03 in
connection with the exercise of such rights) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)            Definitions.

 

(i)             The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Illinois, Maryland, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Illinois, Maryland, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)             The following sentence shall be added as the new third sentence
of Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)             The rights under the Purchase Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the
Purchase Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

  

(a) In the case of Cole Taylor,       Cole Taylor Bank   2350 Green Road, Suite
100   Ann Arbor, MI  48105   Attention:  Phil Miller   Tel: (734) 926-2450  
Fax: (734) 926-2404

 

 

 

 

  With a copy to   Cole Taylor Bank   9550 W. Higgins Road   Rosemont, IL 960018
  Chicago, IL 60606   Attention: General Counsel   Fax: (847) 653-7890

 

(b)  In the case of Assignee,       Wilmington Trust, National Association  
1100 North Market Street   Rodney Square North   Wilmington, DE 19890  
Attention: Dorri Costello     (c) In the case of Depositor,       Sequoia
Residential Funding, Inc.   One Belvedere Place, Suite 360   Mill Valley,
California 94941   Attention: William Moliski       with a copy to       General
Counsel at the same address

 

(d)  In the case of Assignor,       Redwood Residential Acquisition Corporation
  One Belvedere Place, Suite 360   Mill Valley, California 94941   Attention:
William Moliski       with a copy to       General Counsel at the same address

 

(e) In the case of Master Servicer,       CitiMortgage, Inc.   4050 Regent Blvd.
  Irving, TX 75063   Attention: CTS- Sequoia Mortgage Trust 2013-8

 



6

 

 

  with a copy to:       CitiMortgage, Inc.   The Office of General Counsel  
1000 Technology Drive   O’ Fallon, MO 63368

  

(f) In the case of the initial Controlling Holder,       Sequoia Mortgage
Funding Corporation   One Belvedere Place, Suite 360   Mill Valley, California
94941   Attention: William Moliski       with a copy to       General Counsel at
the same address



 

13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cole Taylor may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cole Taylor, respectively, hereunder.

 

16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cole Taylor
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.           This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.            The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cole Taylor hereby consents to such
exercise and enforcement.

 

7

 

 

19.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.           Master Servicer. Cole Taylor hereby acknowledges that the Assignee
has appointed CitiMortgage, Inc. to act as master servicer under the Pooling and
Servicing Agreement and hereby agrees to treat all inquiries, demands,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the
Purchaser under this Agreement, including, without limitation, the right to
enforce the obligations of Cole Taylor hereunder and under the Purchase
Agreement and the right to exercise the remedies of the Purchaser hereunder and
under the Purchase Agreement.

 

Cole Taylor shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Citibank, N.A.   Bank City/State: Glendale, CA ABA Number: 321-171-184 Account
Name: CMI MSD Clearing Account Number: #070-4913896

 

21.           Cole Taylor acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cole Taylor shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

8

 

 

22.           Rule 17g-5 Compliance. Cole Taylor hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at ratingagency@citi.com, with a
subject reference of “SEMT 2013-8” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify Cole Taylor in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. Cole
Taylor shall have no liability for (i) the Rule 17g-5 Information Provider’s
failure to post information provided by it in accordance with the terms of this
Agreement or (ii) any malfunction or disabling of the website maintained by the
Rule 17g-5 Information Provider. None of the foregoing restrictions in this
Section 22 prohibit or restrict oral or written communications, or providing
information, between Cole Taylor, on the one hand, and any Rating Agency or
NRSRO, on the other hand, with regard to (i) such Rating Agency’s or NRSRO’s
review of the ratings it assigns to Cole Taylor or (ii) such Rating Agency’s or
NRSRO’s evaluation of Cole Taylor’s operations in general; provided, however,
that Cole Taylor shall not provide any information relating to the Mortgage
Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 





  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor           By: /s/
William J. Moliski     Name: William J. Moliski     Title: Authorized Officer  

 

  SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor               By: /s/ William
J. Moliski     Name: William J. Moliski     Title: Authorized Officer  

 

  Wilmington Trust, National Association,      not in its individual capacity
but solely as Trustee, Assignee             By: /s/ Dorri Costello     Name:
Dorri Costello     Title: Assistant Vice President  

 

  COLE TAYLOR BANK           By: /s/ Phillip Miller     Name: Phillip Miller    
Title: GSVP  

 





Accepted and agreed to by:

 

CITIMORTGAGE, INC.

Master Servicer



 

By: /s/ Tommy R. Harris  



Name: Tommy R. Harris  



Title: Sr. Vice President  

 

Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2013-8)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE



 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000383 0.0025     Cole Taylor
Bank   10000011797 1 1 0 2 1000383 0.0025     Cole Taylor Bank   10000011712 1 1
0 3 1000383 0.0025     Cole Taylor Bank   10000011487 1 1 0 4 1000383 0.0025    
Cole Taylor Bank   10000011431 1 1 0 5 1000383 0.0025     Cole Taylor Bank  
10000011193 1 1 0 6 1000383 0.0025     Cole Taylor Bank   10000011048 1 1 0 7
1000383 0.0025     Cole Taylor Bank   10000010951 1 1 0 8 1000383 0.0025    
Cole Taylor Bank   10000010877 1 1 0 9 1000383 0.0025     Cole Taylor Bank  
10000010622 1 1 0 10 1000383 0.0025     Cole Taylor Bank   10000010544 1 1 0 11
1000383 0.0025     Cole Taylor Bank   10000010439 1 1 0 12 1000383 0.0025    
Cole Taylor Bank   10000010372 1 1 0 13 1000383 0.0025     Cole Taylor Bank  
10000010261 1 1 0 14 1000383 0.0025     Cole Taylor Bank   10000010260 1 1 0 15
1000383 0.0025     Cole Taylor Bank   10000010259 1 1 0 16 1000383 0.0025    
Cole Taylor Bank   10000010062 1 1 0 17 1000383 0.0025     Cole Taylor Bank  
10000009809 1 1 0 18 1000383 0.0025     Cole Taylor Bank   10000009522 1 1 0 19
1000383 0.0025     Cole Taylor Bank   10000009293 1 1 0 20 1000383 0.0025    
Cole Taylor Bank   10000009217 1 1 0 21 1000383 0.0025     Cole Taylor Bank  
10000008945 1 1 0 22 1000383 0.0025     Cole Taylor Bank   10000008934 1 1 0 23
1000383 0.0025     Cole Taylor Bank   10000008857 1 1 0 24 1000383 0.0025    
Cole Taylor Bank   10000008698 1 1 0 25 1000383 0.0025     Cole Taylor Bank  
10000008671 1 1 0 26 1000383 0.0025     Cole Taylor Bank   10000008552 1 1 0 27
1000383 0.0025     Cole Taylor Bank   10000008313 1 1 0 28 1000383 0.0025    
Cole Taylor Bank   10000008186 1 1 0 29 1000383 0.0025     Cole Taylor Bank  
10000008012 1 1 0 30 1000383 0.0025     Cole Taylor Bank   10000007998 1 1 0 31
1000383 0.0025     Cole Taylor Bank   10000007925 1 1 0 32 1000383 0.0025    
Cole Taylor Bank   1650010756 1 1 0 33 1000383 0.0025     Cole Taylor Bank  
1650010755 1 1 0 34 1000383 0.0025     Cole Taylor Bank   1650010572 1 1 0 35
1000383 0.0025     Cole Taylor Bank   1650009505 1 1 0



 









  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           5 0 0   2 7           2 4 0   3 6           2 0 0   4
3           5 0 0   5 7           2 4 0   6 9           2 0 0   7 7           2
4 0   8 9           1 0 0   9 7           5 4 0   10 6           2 4 0   11 9  
        2 0 0   12 3           2 4 0   13 7           2 0 0   14 7           2 0
0   15 7           2 0 0   16 7           2 4 0   17 9           2 0 0   18 9  
        2 4 0   19 7           1 4 0   20 9           1 0 0   21 9           5 4
0   22 9           5 4 0   23 9           2 0 0   24 9           2 0 0   25 9  
        1 4 0   26 7           2 1 0   27 9           2 0 0   28 9           2 0
0   29 9           2 0 0   30 7           5 4 0   31 9           2 0 0   32 9  
        2 0 0   33 9           2 0 0   34 9           2 0 0   35 9           2 0
0  

 



  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0   4/16/2013 690000 0.0425 360 360 6/1/2013 2     0   4/5/2013
600000 0.04125 360 360 6/1/2013 3     0   4/8/2013 688000 0.0425 360 360
6/1/2013 4     0   4/1/2013 845000 0.0425 360 360 5/1/2013 5     0   4/2/2013
620000 0.04 360 360 5/1/2013 6     0   3/29/2013 1070000 0.0375 360 360 5/1/2013
7     0   4/8/2013 637500 0.04125 360 360 6/1/2013 8     0   4/11/2013 532000
0.04 360 360 6/1/2013 9     0   3/26/2013 971250 0.03875 360 360 5/1/2013 10    
0   3/29/2013 728000 0.03875 360 360 5/1/2013 11     0   3/22/2013 975000
0.04125 360 360 5/1/2013 12     0   4/4/2013 1110000 0.04 360 360 6/1/2013 13  
  0   4/15/2013 600000 0.0375 360 360 6/1/2013 14     0   4/1/2013 900000 0.0375
360 360 6/1/2013 15     0   3/19/2013 1200000 0.0375 360 360 5/1/2013 16     0  
3/29/2013 1121250 0.03875 360 360 6/1/2013 17     0   3/22/2013 615000 0.0425
360 360 5/1/2013 18     0   4/5/2013 765000 0.0375 360 360 6/1/2013 19     0  
4/5/2013 706500 0.04 360 360 5/1/2013 20     0   4/3/2013 1228100 0.04 360 360
6/1/2013 21     0   4/3/2013 730000 0.04 360 360 6/1/2013 22     0   3/28/2013
770000 0.03875 360 360 6/1/2013 23     0   3/6/2013 703000 0.03875 360 360
5/1/2013 24     0   4/3/2013 715000 0.04 360 360 6/1/2013 25     0   3/27/2013
806000 0.03875 360 360 5/1/2013 26     0   3/29/2013 800000 0.0375 360 360
5/1/2013 27     0   3/19/2013 985000 0.03875 360 360 5/1/2013 28     0  
3/26/2013 720000 0.03875 360 360 5/1/2013 29     0   2/26/2013 823000 0.03875
360 360 4/1/2013 30     0   3/15/2013 787500 0.03875 360 360 5/1/2013 31    
121158   3/25/2013 750000 0.0375 360 360 5/1/2013 32     0   3/21/2013 903000
0.04 360 360 5/1/2013 33     81000   3/28/2013 705000 0.0375 360 360 5/1/2013 34
    0   4/2/2013 750000 0.04 360 360 6/1/2013 35     0   3/8/2013 733000 0.03875
360 360 5/1/2013



 



  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   689049.4 0.0425 3394.39 6/1/2013 0 0 2 1 0 0  
599154.6 0.04125 2907.9 6/1/2013 0 0 3 1 0 0   687052.1 0.0425 3384.55 6/1/2013
0 0 4 1 0 0   842667.5 0.0425 4156.89 6/1/2013 0 0 5 1 0 0   618210.4 0.04
2959.97 6/1/2013 0 0 6 1 0 0   1066772 0.0375 4955.34 6/1/2013 0 0 7 1 0 0  
636601.8 0.04125 3089.64 6/1/2013 0 0 8 1 0 0   531233.5 0.04 2539.85 6/1/2013 0
0 9 1 0 0   968383.7 0.03875 4567.18 6/1/2013 0 0 10 1 0 0   725851.5 0.03875
3423.33 6/1/2013 0 0 11 1 0 0   972247.7 0.04125 4725.33 6/1/2013 0 0 12 1 0 0  
1108401 0.04 5299.31 6/1/2013 0 0 13 1 0 0   599096.3 0.0375 2778.69 6/1/2013 0
0 14 1 0 0   898644.5 0.0375 4168.04 6/1/2013 0 0 15 1 0 0   1196380 0.0375
5557.39 6/1/2013 0 0 16 1 0 0   1119598 0.03875 5272.53 6/1/2013 0 0 17 1 0 0  
608284.7 0.0425 3025.43 6/1/2013 0 0 18 1 0 0   763847.8 0.0375 3542.83 6/1/2013
0 0 19 1 0 0   704460.7 0.04 3372.94 6/1/2013 0 0 20 1 0 0   1226331 0.04
5863.14 6/1/2013 0 0 21 1 0 0   728948.2 0.04 3485.13 6/1/2013 0 0 22 1 0 0  
768865.6 0.03875 3620.83 6/1/2013 0 0 23 1 0 0   700231.1 0.03875 3305.77
6/1/2013 0 0 24 1 0 0   712969.8 0.04 3413.52 6/1/2013 0 0 25 1 0 0   803621.4
0.03875 3790.11 6/1/2013 0 0 26 1 0 0   797586.4 0.0375 3704.92 6/1/2013 0 0 27
1 0 0   982093.1 0.03875 4631.84 6/1/2013 0 0 28 1 0 0   717875.2 0.03875
3385.71 6/1/2013 0 0 29 1 0 0   819220.5 0.03875 3870.05 6/1/2013 0 0 30 1 0 0  
785176 0.03875 3703.12 6/1/2013 0 0 31 1 0 0   747737.2 0.0375 3473.37 6/1/2013
0 0 32 1 0 0   900393.5 0.04 4311.06 6/1/2013 0 0 33 1 0 0   702873 0.0375
3264.96 6/1/2013 0 0 34 1 0 0   748919.4 0.04 3580.61 6/1/2013 0 0 35 1 0 0  
730836.8 0.03875 3446.84 6/1/2013 0 0



 



  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                    



 



  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    



 



  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1             0   263 2               0   412 3  
            0   588 4               0   249 5               0   265 6          
    0   76 7               0   250 8               0   46 9               0  
203 10               0   105 11               0   594 12               0   58 13
              0   284 14               0   208 15               0   385 16      
        0   129 17               0   279 18               0   243 19            
  0   139 20               0   59 21               0   38 22               0  
104 23               0   463 24               0   96 25               0   142 26
              0   7 27               0   75 28               0   507 29        
      0   312 30               0   237 31               0   101 32              
0   391 33               0   582 34               0   450 35               0  
441

 





  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   18 14 8 1     2 1   0   1   0 1     3 1   0   0.5 5 0 1
    4 1   0   5.5   5.75 1     5 2   0   4.5   0 1     6 1   1   10   4 1     7
2   0   8   0 1     8 1   0   4 2 5.75 1     9 2   0   7   0 1     10 2   0  
0.75 5 0 1     11 1   0   8 2.25 0.75 1     12 1   0   1.75   14 1     13 2   0
  7   0 1     14 1   0   7   0 1     15 4   1   11   0 1     16 1   0   3   0 1
    17 1   1   12   7 1     18 2   0   15   12 1     19 1   0   5 2 0 1     20 1
  1   4   4 1     21 2   1   9.5   1.5 1     22 1   0   1 1.5 4 1     23 1   0  
2.5   2.5 1     24 2   0   13 5 1.25 1     25 2   1   3   1.5 1     26 1   0  
8.25   0 1     27 1   0   10   3 1     28 3   0   0 10 14 1     29 1   0   5   2
1     30 2   0   11   0 1     31 3   0   1.75 7 0.5 1     32 2   0   10   2 1  
  33 1   1   2 6 5 1     34 1   0   8   0.5 1     35 1   0   7.5   1.25 1    



 



  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           796         2           817         3           766
        4           794         5           807         6           733        
7           793         8           779         9           787         10      
    784         11           770         12           808         13          
797         14           761         15           799         16           776  
      17           776         18           793         19           753        
20           791         21           780         22           795         23  
        806         24           762         25           729         26        
  786         27           773         28           760         29           774
        30           786         31           739         32           750      
  33           772         34           795         35           773        

 





  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000   2               000000000000   3               000000000000   4  
            000000000000   5               000000000000   6              
000000000000   7               000000000000   8               000000000000   9  
            000000000000   10               000000000000   11              
000000000000   12               000000000000   13               000000000000  
14               000000000000   15               000000000000   16              
000000000000   17               000000000000   18               000000000000  
19               000000000000   20               000000000000   21              
000000000000   22               000000000000   23               000000000000  
24               000000000000   25               000000000000   26              
000000000000   27               000000000000   28               000000000000  
29               000000000000   30               000000000000   31              
000000000000   32               000000000000   33               000000000000  
34               000000000000   35               000000000000  

 





  101 102 103 104 105 106 107 108 109 110   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 0 20208.33 0 0 20208.33 20208.33 1 5   3 2 9806.67   0   9806.67
9806.67 1 5   3 3 11250 4909.67 2065.89 0 16159.67 18225.56 1 5   3 4 21170   0
  21170 21170 1 5   3 5 14446.08   7043.98   14446.08 21490.06 1 5   3 6 17265  
0   17265 17265 1 5   3 7 15833.33   3064.68   15833.33 18898.01 1 5   3 8
6705.66 6332.54 0 0 13038.2 13038.2 1 5   3 9 129384.3   0   129384.3 129384.3 1
5   3 10 20833.34 9507.67 0 0 30341.01 30341.01 1 5   3 11 11321.76 9800 0 0
21121.76 21121.76 1 5   3 12 23883.77   0   23883.77 23883.77 1 5   3 13
18136.09   0   18136.09 18136.09 1 5   3 14 19583.33   0   19583.33 19583.33 1 5
  3 15 268902.4 0 0 0 268902.4 268902.4 1 5   3 16 15000   3750   15000 18750 1
5   3 17 23200.41 0 0 0 23200.41 23200.41 1 5   3 18 8031.88 705 5174 1105.21
8736.88 15016.09 1 5   3 19 13333.32 4512.67 2214.18 0 17845.99 20060.17 1 5   3
20 28946.15 0 0 0 28946.15 28946.15 1 5   3 21 18767.21 0 0 0 18767.21 18767.21
1 5   3 22 15160.26 0 0 0 15160.26 15160.26 1 5   3 23 10416.67   18745.95  
10416.67 29162.62 1 5   3 24 9793.6 12173.46 0 0 21967.06 21967.06 1 5   3 25
8965.17 0 0 0 8965.17 8965.17 1 5   3 26 21666.67   0   21666.67 21666.67 1 5  
3 27 22500.01 0 0 0 22500.01 22500.01 1 5   3 28 9421.64 2734.38 0 0 12156.02
12156.02 1 5   3 29 15916.66   0   15916.66 15916.66 1 5   3 30 22916.66 0 0 0
22916.66 22916.66 1 5   3 31 11166.68 11053.82 0 0 22220.5 22220.5 1 5   3 32
29201.36   0   29201.36 29201.36 1 5   3 33 10874 12497.5 0 0 23371.5 23371.5 1
4   3 34 2081.16 1359 0 0 3440.16 3440.16 1 5   3 35 8791.66   3623.29   8791.66
12414.95 1 5   3

 





  111 112 113 114 115 116 117 118 119 120   Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   351464.9 5804.54 0.287235       DEERFIELD 2   4   240474
3406.99 0.347416     100 SEATTLE 3   4   77513.48 5764.27 0.316274     75.0126
AGOURA HILLS 4   4   416626 6867.04 0.324376       NORFOLK 5   4   554967
6028.59 0.280529     100 MONTEREY 6   4   89708.66 7552.56 0.437449      
BROOKLYN 7   4   80555.71 7629.79 0.403735     100 GLENVIEW 8   4   72751.2
4379.41 0.335891       LAKE OSWEGO 9   4   1274176 8042.53 0.06216     100
ATLANTA 10   4   587598.1 5177.6 0.170647     100 WASHINGTON 11   4   63389.56
6508.33 0.308134       CUPERTINO 12   4   246486.2 7380.16 0.309003      
GREENWICH 13   4   264353.2 6159.6 0.339632     100 BONITA SPRINGS 14   4  
594381.9 6465.98 0.330178     100 ATLANTA 15   4   8886221 30528.49 0.11353    
100 HILLSBOROUGH 16   4   111122 7483.59 0.399125     95.6262 SEATTLE 17   4  
150863 4768.15 0.20552       ROCHESTER HILLS 18   4   261634.3 6682.42 0.445017
      ORO VALLEY 19   4   190629.5 7926.52 0.395137     100 CHICGO 20   4  
80928.75 8932.58 0.308593       HIGLAND PARK 21   4   110394.2 6919.32 0.368692
      WINCHESTER 22   4   215863.3 4934.41 0.325483       NEEDHAM 23   4  
520325.8 7052.13 0.241821       ATHERTON 24   4   168077.8 6211.6 0.282769      
FREMONT 25   4   104756.6 1968.08 0.219525       Haverford 26   4   135041.9
5476.75 0.252773     100 MILTON 27   4   67626.85 8038.87 0.357283       MENLO
PARK 28   4   121458.6 5284.55 0.434727       ORINDA 29   4   266193.7 5724.44
0.359651       BERKELEY 30   4   118162.7 8124.53 0.354525     100 SUPERIOR TWP
31   4   363069.8 8997.17 0.404904       CAMPBELL 32   4   242492.5 11872.95
0.406589       HOUSTON 33   4   59237.51 4608.72 0.197194       SARATOGA 34   4
  127260.6 1263.49 0.367277       ENCINO 35   4   110527.8 4945.21 0.398327    
  MARIETTA

 





  121 122 123 124 125 126 127 128 129 130   State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 IL 60015 1 1   875000 3 1/3/2013     2 WA 98133 1 1 750000
755000 3 3/14/2013     3 CA 91301 1 1 860000 860000 3 2/22/2013     4 MA 02056 1
1   1300000 3 2/15/2013     5 CA 93940 1 1 775000 790000 3 3/14/2013     6 NY
11209 1 1   1850000 3 2/24/2013     7 IL 60025 1 1 850000 850000 3 3/25/2013    
8 OR 97034 1 1   1083000 3 3/21/2013     9 GA 30305 1 1 1295000 1297000 3
3/1/2013     10 DC 20015 1 1 910000 920000 3 3/5/2013     11 CA 95014 1 1  
1350000 3 3/8/2013     12 CT 06830 1 1   1900000 3 3/7/2013     13 FL 34134 4 1
1100000 830000 3 3/1/2013     14 GA 30309 1 1 1717155 1700000 3 2/19/2013     15
CA 94010 1 1 3235000 3235000 3 2/25/2013     16 WA 98199 1 1 1495000 1495000 3
3/12/2013     17 MI 48306 1 1   875000 3 2/14/2013     18 AZ 85755 7 1   975000
3 3/6/2013     19 IL 60614 12 1 942000 950000 3 2/15/2013     20 TX 75205 1 1  
1800000 3 1/24/2013     21 MA 01890 1 1   1000000 3 2/11/2013     22 MA 02492 1
1   1150000 3 1/16/2013     23 CA 94027 1 1   3550000 3 2/5/2013     24 CA 94539
1 1   1200000 3 2/3/2013     25 PA 19041 1 1   1200000 3 2/8/2013     26 MA
02186 1 1 1200000 1300000 3 2/12/2013     27 CA 94025 1 1   1570000 3 1/29/2013
    28 CA 94563 1 1   1375000 3 2/21/2013     29 CA 94705 1 1   1300000 3
1/25/2013     30 MI 48198 7 1 1050000 1050000 3 1/21/2013     31 CA 95008 1 1  
1300000 3 1/18/2013     32 TX 77024 7 1   1305000 3 2/2/2013     33 CA 95070 1 1
  1900000 3 1/30/2013     34 CA 91436 1 1   1253000 3 1/21/2013     35 GA 30067
1 1   1300000 3 11/13/2012    

 





  131 132 133 134 135 136 137 138 139 140   Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.7885 0.7885 0 0 0 2           0.8 0.8 0 0 0 3          
0.8 0.8 0 0 0 4           0.65 0.65 0 0 0 5           0.8 0.8 0 0 0 6          
0.5783 0.5783 0 0 0 7           0.75 0.75 0 0 0 8           0.4912 0.4912 0 0 0
9           0.75 0.75 0 0 0 10           0.8 0.8 0 0 0 11           0.7222
0.7222 0 0 0 12           0.5842 0.5842 0 0 0 13           0.7228 0.7228 0 0 0
14           0.5294 0.5294 0 0 0 15           0.3709 0.3709 0 0 0 16          
0.75 0.75 0 0 0 17           0.7028 0.7028 0 0 0 18           0.7846 0.7846 0 0
0 19           0.75 0.75 0 0 0 20           0.6822 0.6822 0 0 0 21          
0.73 0.73 0 0 0 22           0.6695 0.6695 0 0 0 23           0.198 0.198 0 0 0
24           0.5958 0.5958 0 0 0 25           0.6716 0.6716 0 0 0 26          
0.6666 0.6666 0 0 0 27           0.6273 0.6273 0 0 0 28           0.5236 0.5236
0 0 0 29           0.633 0.633 0 0 0 30           0.75 0.75 0 0 0 31          
0.6701 0.5769 0 0 0 32           0.6919 0.6919 0 0 0 33           0.4136 0.371 0
0 0 34           0.5985 0.5985 0 0 0 35           0.5638 0.5638 0 0 0

 





  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
           

 





  151 152 153 154 155 156 157 158 159 160 161   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                   18 19 2                   10   3        
          2.5 5 4                   12   5                   11   6            
      10   7                   8   8                   23 20 9                  
7   10                   5 5 11                   9 6 12                   38  
13                   15   14                   18   15                   11   16
                  3   17                   12   18                   50   19    
              5 2 20                   16   21                   15   22        
          17 7 23                   17   24                   13 13 25          
        8   26                   8.25   27                   10   28            
      0 10 29                   17   30                   16   31              
    10 10 32                   25   33                   20 21 34              
    37   35                   8  

 



  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 5/1/2043
0 0 0 20208.33 0 0 Full Two Years Two Months 2 0 5/1/2043 9806.67 0 0 0 0 0 Full
Two Years Two Months 3 0 5/1/2043 11250 0 2065.89 4909.67 0 0 Full Two Years Two
Months 4 0 4/1/2043 21170 0 0 0 0 0 Full Two Years Two Months 5 0 4/1/2043
14446.08 7043.98 0 0 0 0 Full Two Years Two Months 6 0 4/1/2043 17265 0 0 0 0 0
Full Two Years Two Months 7 0 5/1/2043 15833.33 3064.68 0 0 0 0 Full Two Years
Two Months 8 0 5/1/2043 6705.66 0 0 6332.54 0 0 Full Two Years Two Months 9 0
4/1/2043 129384.29 0 0 0 0 0 Full Two Years Two Months 10 0 4/1/2043 20833.34 0
0 9507.67 0 0 Full Two Years Two Months 11 0 4/1/2043 11321.76 0 0 9800 0 0 Full
Two Years Two Months 12 0 5/1/2043 23883.77 0 0 0 0 0 Full Two Years Two Months
13 0 5/1/2043 18136.09 0 0 0 0 0 Full Two Years Two Months 14 0 5/1/2043
19583.33 0 0 0 0 0 Full Two Years Two Months 15 0 4/1/2043 268902.37 0 0 0 0 0
Full Two Years Two Months 16 0 5/1/2043 15000 0 3750 0 0 0 Full Two Years Two
Months 17 0 4/1/2043 23200.41 0 0 0 0 0 Full Two Years Two Months 18 0 5/1/2043
8031.88 0 0 705 0 0 Full Two Years Two Months 19 0 4/1/2043 13333.32 2214.18 0
4512.67 0 0 Full Two Years Two Months 20 0 5/1/2043 28946.15 0 0 0 0 0 Full Two
Years Two Months 21 0 5/1/2043 18767.21 0 0 0 0 0 Full Two Years Two Months 22 0
5/1/2043 15160.26 0 0 0 0 0 Full Two Years Two Months 23 0 4/1/2043 10416.67 0
18745.95 0 0 0 Full Two Years Two Months 24 0 5/1/2043 9793.6 0 0 12173.46 0 0
Full Two Years Two Months 25 0 4/1/2043 8965.17 0 0 0 0 0 Full Two Years Two
Months 26 0 4/1/2043 21666.67 0 0 0 0 0 Full Two Years Two Months 27 0 4/1/2043
22500.01 0 0 0 0 0 Full Two Years Two Months 28 0 4/1/2043 9421.64 0 0 2734.38 0
0 Full Two Years Two Months 29 0 3/1/2043 15916.66 0 0 0 0 0 Full Two Years Two
Months 30 0 4/1/2043 22916.66 0 0 0 0 0 Full Two Years Two Months 31 121158
4/1/2043 11166.68 0 0 11053.82 0 0 Full Two Years Two Months 32 0 4/1/2043
29201.36 0 0 0 0 0 Full Two Years Two Months 33 17275 4/1/2043 10874 0 0 12497.5
0 0 Full Two Years Two Months 34 0 5/1/2043 2081.16 0 0 1359 0 0 Full Two Years
Two Months 35 0 4/1/2043 8791.66 3623.29 0 0 0 0 Full Two Years Two Months





 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.10 to the Form 8-K filed by the Issuing Entity on June 12, 2013

 

 

 

